DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 4, 6, 7, 12, and 18 are objected to because of the following informalities:  
“the at least one HE” in line 2 of claim 4 should read as “the HE module”. 
“wherein the one or SerDes devices” in line 1 of claim 6 should read as “wherein the one or more SerDes devices”. 
“to at least audio device” in line 7 of claim 6 should read as “to at least one audio device”. 
“wherein the one or SerDes devices” in lines 2-3 of claim 7 should read as “wherein the one or more SerDes devices”. 
“to one or more of a plurality of user display devices” in lines 4-5 of claim 12 should read as “to one or more user display devices of a plurality of user display devices”.
“connected to DDC channel” in line 8 of claim 18 should read as “connected to a DDC channel”.
“via the video interface of said computer” in lines 10-11 of claim 18 should read as “via a video interface of said computer”.

 Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“selector” in claims 2, 13, and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 Claims 3, 4, 7, 16, 17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, the limitation “via a DDC connection of the corresponding computer” in line 3 of claim 3 is considered indefinite because it is unclear if “a DDC connection” is the same as “via a DDC connection of the corresponding computer” in lines 18-19 of claim 1 which claim 3 is dependent on. 
Examiner suggests amending the claim 3 limitation as “via the DDC connection of the corresponding computer”, thereby indicating that they are the same DDC connection. 

Regarding claim 7, the limitation “to at least one display device” in line 8 of claim 7 is considered indefinite because it is unclear if “at least one display device” is the same as “of at least one display device” in lines 4-5 of claim 1 which claim 7 is dependent on. 
Examiner suggests amending the claim 7 limitation as “to the at least one display device”, thereby indicating that they are the same display device. 

Regarding claim 16, the limitation “a plurality of said video connections is located within” in line 3 of claim 16 is considered indefinite because it is unclear if “a plurality of said video connections” is the same as “a plurality of said video connections” of a prior limitation in line 2 of claim 16. 
Examiner suggests amending the claim 16 limitation as “the plurality of said video connections is located within”, thereby indicating that they are the same plurality of video connections. 

Regarding claim 19, the limitation “a memory unit of a video setting unit” in lines 1-2 of claim 19 is considered indefinite because it is unclear if “a memory unit” and “a video setting unit” are the same as “a memory unit of a video setting unit” in line 7 of claim 18, which claim 19 is dependent on. 
Examiner suggests amending the claim 19 limitation as “the memory unit of the video setting unit”, thereby indicating that they are the same memory unit and video setting unit. 

Regarding claim 20, the limitation “a memory unit of a video setting unit” in lines 1-2 of claim 20 is considered indefinite because it is unclear if “a memory unit” and “a video setting unit” are the same as “a memory unit of a video setting unit” in line 7 of claim 18, which claim 20 is dependent on. 
Examiner suggests amending the claim 19 limitation as “the memory unit of the video setting unit”, thereby indicating that they are the same memory unit and video setting unit. 

Claims 4 & 17 are rejected because they are dependent on the rejected claims. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-11, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Soffer (US 2011/0145451) in view of Dickens (US 2012/0257680) and further in view of Soffer (US 2014/0244880), hereinafter Soffer ‘44880.

Regarding claim 8, Soffer teaches a unidirectional KVM device (Fig. 5, 110, Secure KVM device), comprising: a device emulator (Fig. 5, 60a, Device emulator) configured to be connected to a keyboard interface and a pointing device interface of a computer (Fig. 5, 35a, Port interface), and a video connection designed to connect to a video interface of said computer (Paragraph 0121, Secured KVM device 50 Host Computer 2b peripheral port 35b is connected to peripheral emulator circuitry 60b.  Peripheral Emulators circuitry 60a and 60b emulating standard peripheral device such as USB or PS/2 keyboard or mouse), wherein: (i) said device emulator is configured to transmit keyboard communication signals and pointing device communication signals to said keyboard interface and pointing device interface, respectively (Fig. 5, 6, Peripheral devices), (ii) said device emulator is configured to receive user keyboard communication signals from a user keyboard, pointing device (See Figure 5, 5 & 6, Mouse and Keyboard) communication signals from a user pointing device through a first optical fiber (Fig. 5, 35a; Paragraph 0117, Host computers 2a and 2b are connected to a Secured KVM device 50 through a set of connection cables.  Cables may be substituted by other connection means such as fiber-optical links… Cables 35a and 35b connects the peripheral interface of Host Computers 2a and 2b to the Secured KVM 50), and (iii) said video connection is configured to receive a video stream from said video interface of said computer and transmit said video stream through a second unidirectional optical fiber data connection (Fig. 5, 34a, Video optical fiber; Fig. 4, 34a; Paragraph 0113, Cables 34a and 34b delivers the video output of Host computers to the KVM… Paragraph 0118, Secured KVM device 50 Host Computer 2a video inputs connected to an optional physical isolator 54a); a controller-and-host-emulator (Fig. 5, 80, Controller emulator; Fig. 5, 80 Connected to 5 and 6), configured to connect to said user keyboard and receive the user keyboard communication signals, and to connect to a user pointing device and receive the user pointing device communication signals (Paragraph 0123, Host controller 80 connected to the peripheral switch 70 interfaces between the bidirectional data flow of the connected user peripherals (mouse 5 and keyboard 6) and the physically forced unidirectional data flow to the said peripheral emulators 60a and 60b); and a display data unit (Fig. 5, 55/85) configured to transmit said video stream to said user display device (Paragraph 0129, Video processing function 85 typically connected to the user display 4 through DVI or HDMI transmitter 55 acting as a unidirectional flow device.  This DVI or HDMI transmitter converts the digital video stream to differential signals needed to drive standard displays); wherein: (i) said display data unit is configured to receive the video stream transmitted from said computer through said second unidirectional optical fiber, and further transmit said video stream to the user display device (Paragraph 0140, only link between system controller board 122 and video processor board 124 is a physical unidirectional enforcing circuitry 108 that connects the host controller 80 and the video processor 88 to deliver video commands and settings such as windows location, size, menu items, frames etc. 1-Way DVI interfaces 54a, 54b, 54c and 54d serves as a receiver (interface) between the differential DVI video in connected to the Host Computers video cards and a parallel (LCD bus) interface connected to the video processor 85), (ii) said controller-and-host-emulator is configured to transmit said user keyboard and user pointing device communication signals to said device emulator (Paragraph 0123, Host controller 80 connected to the peripheral switch 70 interfaces between the bidirectional data flow of the connected user peripherals (mouse 5 and keyboard 6)), through said first optical fiber data connection (Paragraph 0123, the physically forced unidirectional data flow to the said peripheral emulators 60a and 60b).
Soffer teaches a user display that receives DVI/HDMI differential signals from a computer. Soffer does not explicitly teach a conversion between serial and parallel DVI/HDMI signals before being sent to the user display. 
Dickens teaches a serial-to-parallel unit (Figs. 1 & 3, 162) configured to transmit said video stream to said user display device (Paragraph 0072, receiver microprocessor 160 is in communication with receiver logic 162, in the form of an FPGA, which handles the majority of the processing of the transmitted digital video colour data); wherein: (i) said serial-to-parallel unit is configured to receive the video stream transmitted from said computer (Fig. 1, 102, Computer) through a unidirectional data connection (Fig. 3, 164, Only receives data), and further transmit said video stream to the user display device (Fig. 1, 104, Display; Paragraph 0087, second SERDES 330 (actually a deserializer-serializer) takes the input 10 parallel data bits for each colour, and outputs serialized 10 bit words 332 for each colour as used by DVI). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Dickens and allow the monitor display of Soffer to receive unidirectional encoded SERDES display data. 
One of ordinary skill in the art would be motivated to make the modifications in order to allow encoded parallel display data to be transmitted, thus increasing the robustness of video data traveling over long distances (See Dickens: Paragraphs 0003 & 0004), while also allowing error detection (See Dickens: Paragraph 0111).
Soffer teaches keyboard and mouse data via a first optical fiber connection. Neither Soffer nor Dickens teach the first optical fiber being unidirectional nor receiving keyboard, mouse, and EDID data via the first unidirectional optical fiber connection.
Soffer ‘44880 teaches wherein a device emulator (Fig. 7, 755 containing DE’s 756-758; Paragraph 0212, Microcontroller (TMM) 755 or in separate microcontrollers) is configured to receive keyboard communication signals from a user keyboard (Fig. 7, 757; Paragraph 0214, Device emulator 757 emulate the user keyboard based on user keyboard entries streamed from user keyboard 97 and coupled through lines 708 and USB cable 30 into computer 1 USB port 5x or KVM 560), pointing device communication signals from a user pointing device (Fig. 7, 758; Paragraph 0215, Device emulator 758 emulate the user mouse based on user mouse inputs streamed from user mouse 997 and coupled through lines 710 and USB cable 32 into computer 1 USB port 5x or KVM 560), and EDID setting data from a user display device (Fig. 7, 756; Paragraph 0213, Device emulator 756 emulate the EDID EEPROM to provide EDID information that was streamed from user display 90 and coupled through lines 706, lines 28 in the video cable, into computer 1 display port 2 or KVM 560 display port 562), through a first unidirectional optical fiber data connection (Fig. 7, 728, Pin; Paragraph 0180, Optical Multiplexer/De-multiplexer 724 is a CWDM optical device that is coupled to the VCSEL 722a to 722d, 727 and PIN detector 728 on one side and to a single optical fiber 62 on the other side); and a serial-to-parallel unit configured to transmit said video stream to said user display device; wherein: (i) said serial-to-parallel unit is configured to receive the video stream transmitted from said computer (Paragraph 0272, RMM 855 may have internal or external LAN Physical layer chip or SERDES (Serializer-De-serializer) to support the low-speed channel before driver 821 and level shifter 823) and (ii) said controller-and-host-emulator is configured to transmit said user keyboard and user pointing device communication signals to said device emulator (Fig. 8, 855, Host emulator), through said first unidirectional optical fiber data connection (Fig. 8, 727; Paragraph 0197, VCSEL 722a to 722d and 727 are semiconductor micro-laser diodes).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Soffer ‘44880 and allow keyboard, monitor, and display EDID data to be transmitted via a single unidirectional optical fiber connection to the device emulator of Soffer. 
One of ordinary skill in the art would be motivated to make the modifications in order to enable protocol link handshaking thus compatibility between different monitors and computers (See Soffer ‘44880: Paragraphs 0008 & 0125) while providing increased security and data isolation via the diodes (See Soffer ‘44880: Paragraph 0254).

Regarding claim 9, the combination of Soffer/Dickens/Soffer ‘44880 teaches the system of claim 8. Soffer further teaches the system further comprising a plurality of device emulators (Fig. 5, 60a/b) configured to connect to a respective plurality of keyboard interfaces and pointing device interfaces of a plurality of computers (Fig. 5, 2a/2b Host; Paragraph 0121, Secured KVM device 50 Host Computer 2b peripheral port 35b is connected to peripheral emulator circuitry 60b).

Regarding claim 10, the combination of Soffer/Dickens/Soffer ‘44880 teaches the system of claim 8. Soffer further teaches the system further comprising a plurality of said video connections designed to be connected to a plurality of video interfaces of said plurality of computers (Fig. 5, 34a/b). 

Regarding claim 11, the combination of Soffer/Dickens/Soffer ‘44880 teaches the system of claim 9. Soffer further teaches wherein the system further comprising a switch device configured to connect said controller-and-host-emulator to one of said plurality of device emulators (Fig. 5, 70, Paragraph 0122, Physical unidirectional enforcing circuitry 64a and 64b are connected to peripheral switch 70 to select active peripheral channel connected to the user keyboard and mouse).

Regarding claim 13, the combination of Soffer/Dickens/Soffer ‘44880 teaches the system of claim 9. Soffer further teaches where the device further comprising a selector designed to manually set said switch device (Fig. 5, 70; Paragraph 0125, Video switch 65 and peripheral switch 70 can be manually operated by the user by means of mechanical switch) to determine which of said plurality of computers is currently connected to the keyboard and pointing device (Paragraph 0123, Host controller 80 connected to the peripheral switch 70 interfaces between the bidirectional data flow of the connected user peripherals (mouse 5 and keyboard 6) and the physically forced unidirectional data flow to the said peripheral emulators 60a and 60b).

Regarding claim 15, the combination of Soffer/Dickens/Soffer ‘44880 teaches the system of claim 8. Soffer further teaches wherein: the device emulator of the at least one device emulator (Fig. 5, 60a) and the video connection (Fig. 5, 34a) are located within a first physically separated case comprising galvanic isolation (Fig. 10, 230, KVM combiner case), and wherein the controller-and-host-emulator (Fig. 5, 80) and the serial-to-HDMI unit (Fig. 5, 55/85) are located within the first physically separated case comprising galvanic isolation (Fig. 10, Case), and wherein the first physically separated case comprises an exclusive power source (Paragraph 0139, Power to the module may be provided by KVM chassis 116 directly or through isolated supply or may be provided by external sources as required). Soffer teaches a first physical case with a controller-and-host emulator, serial-to-HDMI unit, device emulator, and video connection. Soffer does not explicitly teach the device emulator and video connection being in a separate case and communicating with the controller emulator via an optical fiber. 
Soffer ‘44880 teaches wherein the device emulator and the video connection (Fig. 7, 756-758; Paragraph 0213, Device emulator 756 emulate the EDID EEPROM to provide EDID information that was streamed from user display 90 and coupled through lines 706, lines 28 in the video cable) are located within a first physically separated case designed to block stray currents from passing out said first physically separated case comprising galvanic isolation (Figs. 6 & 7, 501 & 560, First Case System), and wherein the controller-and-host-emulator and the serial-to-parallel unit (Fig. 8, 856-858 Host Emulators and 855, Serial to Parallel; Paragraph 0272, RMM 855 may have internal or external LAN Physical layer chip or SERDES (Serializer-De-serializer)) are located within a second physically separated case comprising galvanic isolation (Figs. 6 & 8, 551, Second Case System), and wherein the second physically separated case comprises an exclusive power source (Fig. 8, 865, Power Supply; Paragraph 0276, 5V DC power to the module is supplied through lines 874 passed via module connector 552 and connected into internal power supply 865).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Soffer ‘44880 and include separate cases between the device emulator/video connection and the host emulator/serial-to-HDMI unit. 
One of ordinary skill in the art would be motivated to make the modifications in order to allow for the extension of the KVM system to remote computer systems, thus increasing usability of the system (See Soffer ‘44880: Paragraphs 0131 & 0169).

Regarding claim 16, the combination of Soffer/Dickens/Soffer ‘44880 teaches the system of claim 8. Soffer further teaches the system comprising a plurality of said device emulators (Paragraph 0121, Peripheral Emulators circuitry 60a and 60b are connected to physical unidirectional enforcing circuitry 64a and 64b respectively) and a plurality of said video connections (Fig. 6b, Cables 34a/b; Paragraph 0113, Cables 34a and 34b delivers the video output of Host computers to the KVM), wherein each pair of said device emulators and a plurality of said video connections is located within a physically separated case comprising galvanic isolation (Fig. 6b, 116, Combiner; Paragraph 0139, Combiner 116 similar to the Secured KVM Combiner 115 of the previous FIG. 6a but with removable modules).

Claims 12 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Soffer (US 2011/0145451) in view of Dickens (US 2012/0257680) in view of Soffer (US 2014/0244880), hereinafter Soffer ‘44880, and further in view of Soffer (US 2013/0050084), hereinafter Soffer ‘50084.

Regarding claim 12, the combination of Soffer/Dickens/Soffer ‘44880 teaches the system of claim 11. The combination of Soffer/Dickens/Soffer ‘44880 does not explicitly teach wherein the system further comprising a cross-point unit connected to multiple serial-to-parallel units, wherein the cross-point unit is configured to receive multiple video streams transmitted from multiple computers, and transmit one of said plurality of video streams to one or more plurality of user display devices of the user.
Soffer ‘50084 further teaches wherein the system (Fig. 17, 1105) further comprising a cross-point unit (Fig. 17, 21a/b) connected to multiple serial-to-parallel units (Fig. 17, 2a/b), wherein the cross-point unit is configured to receive a plurality of respective video streams from said plurality of video interfaces (Fig. 17, 6a/b), and transmit one of said plurality of video streams to one or more of a plurality of user display devices (Paragraph 0375, four host video ports 12a, 12b, 12c and 12d are connected in parallel to two video switches or multiplexers 21a and 21b to allow video signal switches from each host to one of the connected displays 2a and 2b).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Soffer ‘50084 and include a crosspoint switch unit that switches between the user displays and remote host computers. 
One of ordinary skill in the art would be motivated to make the modifications in order to allow multiple monitors to be used by the user, thus improving device usability (See Soffer ‘50084: Paragraph 0009)

Regarding claim 14, the combination of Soffer/Dickens/Soffer ‘44880/Soffer ‘50084 teaches the system of claim 13. The combination of Soffer/Dickens/Soffer ‘44880 does not explicitly teach wherein the selector is further configured to manually set which video stream is transmitted to which display device of the user.
Soffer ‘50084 teaches wherein the selector is further configured to manually set which of said plurality of said respective video stream is transmitted to which of said plurality of user display device (Fig. 17, 1120, Controller selector).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Soffer ‘50084 and include a crosspoint switch unit that switches between the user displays and remote host computers. 
One of ordinary skill in the art would be motivated to make the modifications in order to allow multiple monitors to be used by the user, thus improving device usability (See Soffer ‘50084: Paragraph 0009).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Soffer (US 2011/0145451) in view of Dickens (US 2012/0257680) in view of Soffer (US 2014/0244880), hereinafter Soffer ‘44880, and further in view of Soffer (US 2018/0239719), hereinafter Soffer ‘39719.

Regarding claim 17, the combination of Soffer/Dickens/Soffer ‘44880 teaches the system of claim 16. Soffer does not explicitly teach a video setting unit with an EDID memory that can receive video setting information from a user display, and be connected via switches to the user display and/or the remote computer.
Soffer ‘44880 teaches a video setting unit designed to: connect to said device emulator to receive and store said EDID setting data received from said user display device through said first unidirectional optical fiber data connection (Fig. 7; Paragraph 0213, Device emulator 756 emulate the EDID EEPROM to provide EDID information that was streamed from user display 90 and coupled through lines 706, lines 28 in the video cable, into computer 1 display port 2 or KVM 560 display port 562), and connect to said video interface of said computer to enable said computer to read said EDID setting data (Paragraph 0263, Host emulator 856 emulates the computer video controller by reading the coupled display 90 EDID content through lines 806 and then streaming it to the transmitter subsystem through the optical fiber 62). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Soffer ‘44880 and allow keyboard, monitor, and display EDID data to be transmitted via a single unidirectional optical fiber connection to the device emulator of Soffer. 
One of ordinary skill in the art would be motivated to make the modifications in order to enable protocol link handshaking thus compatibility between different monitors and computers (See Soffer ‘44880: Paragraphs 0008 & 0125) while providing increased security and data isolation via the diodes (See Soffer ‘44880: Paragraph 0254).
The combination of Soffer/Dickens/Soffer ‘44880  does not explicitly teach a connection between the video setting unit and the EDID memory that can be switched on/off.
Soffer ‘39719 teaches wherein the device further comprises a video setting unit designed to: connect to said device emulator (Fig. 9, 96x video controller function reading EDID information from user display EEPROM 46x) to receive and store said EDID setting data received from said user display device through said first unidirectional (Figs. 8 & 11, 66x) optical fiber data connection (Paragraph 0258, Display 45x EDID read--Upon connection of a display 45x or after system powers up, video controller function 96x is coup led to the display EDID EEPROM 46x through lines 95x, video connector 94x and lines 76x, and the video controller function reads the display EDID EEPROM content), disconnect from said device emulator (Fig. 11, Switches 98x/100x; Paragraph 0257, left position of switch 100x couples the emulated EDID EEPROM chip 101x to the video input port 91x through line 102x.  The left position of switch 98x couples the emulated EDID EEPROM chip Write Protect line 99x to enable write protection), and connect to said video interface of said computer to enable said computer to read said EDID setting data (Paragraph 0261, Paragraph 0261, After the video controller 96x verifies that the EDID content was properly programmed into the Emulated EDID EEPROM chip 101x, it changes the video mode line 97x to position the two switches 98x and 100x back to normal mode (left position). This position allows the Matrix console adapter 26x to read the updated EDID content written on the emulated EDID EEPROM chip 101x; Paragraph 0266,  The raw video output is driven from the Matrix console adapter 26x through video cable 62x, video input connector 91x, video line 92x, video raw data diode 65x, video line 93x, and display output connector 94x).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Soffer ‘39719 and allow the transferring of the EDID information from the user’s display in Soffer to the EDID memory and then transferring the EDID memory to the remote computer via a switching system. 
One of ordinary skill in the art would be motivated to make the modifications in order to enable protocol link handshaking thus allow the use of different types of monitors via the secure transmission and reception of EDID setting information (See Soffer ‘39719: Paragraphs 0254/0255).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Soffer (US 2018/0239719), hereinafter Soffer ‘39719, in view of Soffer (US 2014/0244880), hereinafter Soffer ‘44880.

Regarding claim 18, Soffer ‘39719 teaches a method to set a DDC setting in an HDMI connection of a computer, comprising: receiving an EDID setting table configured to set DDC settings in HDMI connection, from a user display device (Fig. 9, 96x video controller function reading EDID information from user display EEPROM 46x); receiving keyboard communication signals from a user keyboard and pointing device communication signals from a user pointing device (Fig. 9, 43x and 44x; Paragraph 0251, receives keyboard and mouse inputs from the user keyboard 44x and mouse 43x and convert them into serial data transmitted uni-directionally on serial line 84x to unidirectional HID data diode 64x); storing the received EDID setting table in a memory unit (Fig. 9, EEPROM Chip 101x) of a video setting unit (Fig. 9, 105x, Video Channel Section), wherein said video setting unit is designed to be connected to DDC channel of the HDMI connection of the computer (Paragraph 0260, EDID Write to Emulated EDID EEPROM chip 101x-This right position of switch 100x couples the emulated EDID EEPROM chip 101x clock and data lines to the video controller function 96x.  The right position of switch 98x couples the emulated EDID EEPROM chip 101x Write Protect line 99x to disable write protection); transmitting the video stream to said user display device via the video interface of said computer, in accordance with the DDC setting transmitted to the computer (Paragraph 0266,  The raw video output is driven from the Matrix console adapter 26x through video cable 62x, video input connector 91x, video line 92x, video raw data diode 65x, video line 93x, and display output connector 94x), wherein the EDID setting table is received through a unidirectional optical fiber data connection from a controller and host emulator connected to the user display device (Paragraph 0239, An attempt by computer 1a to write data into the user display 45a EDID EEPROM or microcontroller 46a will be blocked by data diodes 66c in isolator 60c and 66a in isolator 60a).
Soffer ‘39719 does not explicitly disclose receiving keyboard, mouse, and EDID setting table information via a single unidirectional optical fiber data connection.
Soffer ‘44880 discloses receiving keyboard communication signals from a user keyboard (Fig. 5, 97, Keyboard) and pointing device communication signals from a user pointing device (Fig. 5, 997, Mouse); wherein the keyboard communication signals, pointing device communication signals and EDID setting table is received (Fig. 7, Device emulators 756-758; Paragraph 0213, Device emulator 756 emulate the EDID EEPROM to provide EDID information that was streamed from user display 90… Paragraph 0214, Device emulator 757 emulate the user keyboard based on user keyboard entries streamed from user keyboard 97… Paragraph 0215, Device emulator 758 emulate the user mouse based on user mouse inputs streamed from user mouse 997) through a unidirectional optical fiber data connection (Fig. 6, 62, Optical fiber & Fig. 7, 728, Diode; Paragraph 0180, Optical Multiplexer/De-multiplexer 724 is a CWDM optical device that is coupled to the VCSEL 722a to 722d, 727 and PIN detector 728 on one side and to a single optical fiber 62 on the other side) from a controller and host emulator connected to the user display device (Fig. 8, 855). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Soffer ‘44880 and allow the keyboard, mouse, and EDID setting information to all be transferred via a single unidirectional optical fiber line.  
One of ordinary skill in the art would be motivated to make the modifications in order to reduce the number of optical fibers linking between different KVM system components, thus reducing cost and preventing likelihood of system failure (See Soffer ‘44880: Paragraph 0043).

Claims 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Soffer (US 2018/0239719), hereinafter Soffer ‘39719 in view of Soffer (US 2014/0244880), hereinafter Soffer ‘44880, and further in view of Zeng (US 2011/0304522).

Regarding claim 19, Soffer ‘39719 in view of Soffer ‘44880 teaches the method of claim 18. Neither Soffer ‘39719 nor Soffer ‘44880 explicitly teach wherein storing the received EDID setting table in a memory unit of a video setting unit comprises narrowing the EDID setting table from the 128-byte standard table as defined by the Video Electronics Standards Association (VESA). 
Zeng teaches wherein storing the received EDID setting table in a memory unit of a video setting unit comprises narrowing (Fig. 3, 340, Consolidating EDID Table Flowchart for Figure 2 Monitor System; Paragraph 0048, the EDID data produced by processor 220 is consolidated data considering the EDID data from each of monitors 100-1 through 100-M and follows the VESA EDID convention… Paragraph 0049, processor 220 receives the EDID identifications from each of monitors 100-1 through 100-M through interfaces 250-1 through 250-M, respectively, and generates consolidated EDID data for storage in EDID memory 230) the EDID setting table (Fig. 2, 230, EDID Memory; Paragraph 0056, Individual EDID data for each of the monitors 100-1 through 100-M upon which the consolidated EDID data is based may also be stored in EDID memory 230) from the 128-byte standard table as defined by the Video Electronics Standards Association (VESA) (Paragraph 0021, standard for EDID data is set by the Video Electronics Standards Association (VESA), 860 Hillview Court, Suite 150, Milpitas, Calif.  95035.  EDID standard 1.3 provides for a 128 byte data field defining the compatible modes of operation of monitor 100).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Zeng and allow retrieval of EDID information according to the VESA standard in 128-byte maps (i.e. tables) from multiple types of monitors.  
One of ordinary skill in the art would be motivated to make the modifications in order to enable compatibility between multiple types of monitors/video sources without having to utilize expensive hardware interfaces between video sources and their respective monitors (See Zeng: Paragraph 0005-0008). 

Regarding claim 20, Soffer ‘39719 in view of Soffer ‘44880 teaches the method of claim 18. Neither Soffer ‘39719 nor Soffer ‘44880 explicitly teach wherein storing the received EDID setting table in a memory unit of a video setting unit comprises extending the EDID setting table, by adding 128-byte blocks of data to the 128-byte standard table as defined by VESA.
Zeng teaches wherein storing the received EDID setting table in a memory unit of a video setting unit comprises extending the EDID setting table, by adding 128-byte blocks of data to the 128-byte standard table as defined by VESA (Paragraph 0021, Extended EDID (E-EDID) provides for multiple 128 byte data files defining the compatible modes of operation for monitor 100.  In FIG. 1, EDID memory 130 may include multiple separate 128 byte EDID fields EDID 1 through EDID N for holding the modes of operation that are compatible with the operation of monitor 100).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Zeng and allow retrieval of EDID information according to the VESA standard in 128-byte maps (i.e. tables) from multiple types of monitors.  
One of ordinary skill in the art would be motivated to make the modifications in order to enable compatibility between multiple types of monitors/video sources without having to utilize expensive hardware interfaces between video sources and their respective monitors (See Zeng: Paragraph 0005-0008). 

Allowable Subject Matter

Claims 1-2 and 5 are allowed.
Claim 6 has been objected to but would be allowable if rewritten to correct the objections. 
Claims 3, 4, and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 1-7, none of the cited references either alone or in combination teaches a host emulator (HE) module, configured to: (a) receive at least one peripheral device (PD) signal from at least one respective PD, (b) read a first version of Extended Display Identification Data (EDID) information from a first memory of at least one display device, and (c) manipulate the first version of EDID information to produce a second version of the EDID information; a first unidirectional optical fiber data connection, adapted to transmit the PD signals and the second version of EDID information to one or more device emulators (DEs), via a single optical fiber communication channel; and a first manually controlled relay having at least two states; wherein the one or more DEs are each associated with at least one corresponding computer, and wherein the one or more DEs are configured to: transmit the at least one PD signal to a PD signal interface of the corresponding computer; store the second version of EDID information on a second memory device, associated with the relevant DE, based on a first state of the first manually controlled relay; and enable the corresponding computer to read the stored EDID information via a DDC connection of the corresponding computer, based on a second state of the first manually controlled relay.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2017/0229093 to Sivertsen discloses a graphics card controller that queries for EDID information and stores the EDID information as emulated EDID information. 
US PGPUB 2009/0033668 discloses sending encapsulated EDID information to a remote computer. 
US PGPUB 20170092226 discloses to Park discloses retrieving EDID information from a display, decompressing the EDID information, and transmitting the EDID information to a remote sink device. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716.  The examiner can normally be reached on 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARRY Z WANG/Examiner, Art Unit 2184